Citation Nr: 0521171	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-22 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hand/wrist 
condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for discogenic disc 
disease with mild lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which inter alia 
denied the benefits sought.   

The Board observes that the July 2002 rating on appeal also 
addressed entitlement to service connection for hypertension 
secondary to service connected Diabetes Mellitus Type II, for 
bilateral hearing loss, for Hiatal hernia with Gastro-
esophageal reflux disease claimed as stomach condition and 
hernia, for Tinea Pedis claimed as skin condition, for right 
knee pain claimed as muscles and joints pains, and for a 
depressive disorder not otherwise specified, and a Notice of 
Disagreement was timely introduced as to those claims.  Those 
claims were then addressed in a Supplemental Statement of the 
Case (SSOC) of October 2003.  A substantive appeal had been 
previously received in July 2003 as to the issues set forth 
on the first page of this decision; however, a substantive 
appeal was not submitted as to those issues first addressed 
in the October 2003 SSOC.  

Under the pertinent law and regulations, following the 
issuance of a statement of the case (SOC), the claimant must 
file a Substantive Appeal within 60 days from the date the 
SOC is mailed or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).   The cover 
letter accompanying the SSOC plainly told the veteran that if 
the SSOC included issues not covered by the substantive 
appeal, he had to respond within 60 days to appeal the new 
issues.  No response was received from the veteran within 
that 60-day time period.


The Board notes that the RO certified these other issues as 
on appeal to the Board.  However, certification is for 
administrative purposes only and does not confer jurisdiction 
over an issue on the Board.  In this case, since no 
substantive appeal has been filed by the appellant concerning 
the issues for hypertension secondary to service connected 
Diabetes Mellitus Type II, for bilateral hearing loss, for 
Hiatal hernia with Gastro-esophageal reflux disease claimed 
as stomach condition and hernia, for Tinea Pedis claimed as 
skin condition, for right knee pain claimed as muscles and 
joints pains, and for a depressive disorder not otherwise 
specified, those issues are not properly before the Board.


FINDINGS OF FACT

1.  The claims file does not include medical evidence of a 
nexus between a right wrist or hand disorder and the 
veteran's military service.  

2.  The claims file does not reflect medical evidence of 
headache complaints, treatment or findings related to 
military service.

3.  The claims file does not include medical evidence of a 
nexus between discogenic disc disease with mild lumbar 
spondylosis and the veteran's military service.


CONCLUSIONS OF LAW

1.  A right hand/wrist disorder was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  

2.  A headache disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).  

3.  Discogenic disc disease with mild lumbar spondylosis 
disorder was not incurred or aggravated by active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claim on appeal.

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA as to the claims adjudicated on the merits 
herein, and that the Board's decision to proceed in 
adjudicating the claims on appeal does not prejudice the 
veteran in the disposition of those claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; (3) 
notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.

In the instant case on appeal, the veteran filed claims of 
service connection in November 2001, to which the RO issued 
notices to the veteran of VA's duty to assist and other VCAA 
responsibilities in a responsive letter dated in April 2002.  
As such, the timing of the VCAA notice comports with the 
CAVC's holding in Pelegrini, supra.

The substance of the notice is satisfactory as well.  
Specifically, the VCAA letter advised the veteran of his need 
to identify or submit medical evidence of a current 
disability due to service or in-service injury.  This notice 
also informed the veteran that VA would attempt to obtain any 
evidence that he identifies, and the RO requested that he 
send VA all information he has pertinent to his claims.

The VCAA notice also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claims.  There is no 
report of contact to indicate that he called with any 
question regarding either of these notices.

A review of the record indicates that the RO obtained all 
identified VA medical evidence and that no private sources of 
records were identified.  The Board has carefully reviewed 
the VA claims file and finds that all identified sources of 
pertinent treatment identified by the veteran have been 
obtained by VA and associated with the veteran's VA claims 
file.  In light of the particular facts in this case, as 
detailed below in greater detail, the Board does not feel 
that affording the veteran with VA examinations was necessary 
to comply with the duty to assist; notwithstanding, the RO 
provided the veteran VA examinations in May 2001.

To be clear, once all of the above development was completed, 
the RO adjudicated and denied the claims on appeal in a July 
2002 rating decision.  Statements of the case (SOC) were then 
issued in June and July 2003 as to the issues on appeal.  The 
SOCs advised the veteran of the evidence considered and the 
reasons and bases for the denial of his claims on appeal.  
The Board adds that the SOCs and October 2003 SSOC, as with 
the VCAA notice, each, and as a whole, advised the veteran of 
all appropriate regulations governing his claims of service 
connection.

As such, VA has made every reasonable effort to identify and 
obtain all relevant records in support of the veteran's 
claims adjudicated on the merits herein, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA requires no additional development, and the claims may 
be decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).

As such, "[T]he record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).

Given the above, the Board is satisfied that all necessary 
development pertaining to the claims adjudicated on the 
merits on appeal has been completed within VCAA, regarding 
the claims of service connection.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Right Hand/Wrist

Service medical records document that the veteran was seen on 
May 23, 1970 with complaints of right upper arm pain.  The 
veteran reported a history of pain in the muscle of the right 
arm on and off for the prior two months.  Records document he 
was very vague and unable to describe the type of pain.  The 
same pain reportedly occurred in the second metacarpal of his 
left thumb without relationship to his arm.  The impression 
was possible muscle spasm.  

Outpatient treatment records from November 13, 1970 report 
right "wrist hurt".  The wrist was wrapped with bandage, 
and a heating pad was prescribed.  There were no clinical 
findings as to any abnormality.  The separation examination 
dated November 29, 1970 was entirely silent as to a right 
hand/wrist abnormality.  The National Guard enlistment exam 
dated January 25, 1974 was also silent as to a right 
hand/wrist abnormality.  A VA Joint exam dated in May 2002 
showed X ray of right wrist was normal.  X ray of right hand 
shows deformity of second metacarpal probably secondary to 
old fracture.  Diagnosis was history of right upper extremity 
pain; no focal or neurological deficits.  

A VA examination was afforded in this case, but it did not 
substantiate any association between the claimed disorder and 
service.  The Board is mindful that where there is an in-
service notation of a relevant abnormality, a medical opinion 
may be required to aid in substantiating the claim.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  However, the 
Board is of the further opinion that remanding this case to 
obtain such an opinion is unnecessary.  The only arguably 
relevant notation documented in service was a "wrist hurt", 
and the reported "hurt' on November 13, 1970 is too 
nonspecific to serve as a true abnormality.  It cannot be 
said that this "hurt" represents the presence of a chronic 
disorder during service.  Moreover, the absence of relevant 
complaints or findings on his separation physical only two 
weeks later, November 29, 1970, or on his National Guard 
examination several years thereafter weighs heavily against 
the claim.  

Although the veteran's representative asserts that there was 
continuity of symptomatology reflective of a chronic 
condition, the Board considers that the evidence does not 
demonstrate that the complaints which the appellant suffered 
during service were anything more than acute and transitory 
in nature.  The evidence does not demonstrate any showing of 
residual pathology.  Similarly, there is no medical evidence 
tending to show that the symptoms in service represented a 
chronic disability(ies) rather than acute and transitory 
conditions.  There is currently no diagnosis of a right hand 
disorder, and the current diagnosis of "right upper 
extremity pain," standing alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

As for the current x-ray findings of deformity of the second 
metacarpal, there is certainly no evidence of a metacarpal 
fracture in service.  The veteran claims he injured his hand 
using a grenade launcher.  Even if that is accepted as true, 
the fact remains that he is not competent to say he actually 
fractured the metacarpal during service, and the current 
condition is not shown until many years after service.  It 
must also be noted that any claimed continuity of 
symptomatology is expressly refuted by an October 2001 VA 
medical history the veteran completed in conjunction with 
surgery for another condition and wherein he denied 
experiencing any joint pain.

Under the circumstances, the preponderance of the evidence is 
against the claim. 

Headaches

Service medical records are entirely silent as to complaints, 
treatment or diagnoses relating to headaches.  On his 
substantive appeal, the veteran asserts that he has headaches 
as a result of sustained head trauma during combat operations 
in Vietnam.  However, the record does not support that the 
veteran's service in Vietnam was in anything other than in a 
support capacity.  His DD-214 does not reflect decorations or 
awards indicative of any direct involvement in combat 
operations and his military occupational specialty was a 
cook. 

Even accepting, for the sake of argument, that the veteran 
did incur some type of head injury during service, the claim 
must still be denied.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  

In this case, such competent medical nexus evidence is 
lacking.  The most recent VA general medical examination did 
not produce any relevant finding or diagnosis, so it does not 
appear that a current condition is even shown.  Given the 
absence of any relevant complaint or finding on his 
separation examination and/or his examination from 1974 as 
well as the extended period of time without any medical 
evidence documenting the claimed disorder, the possibility of 
associating the claimed disorder with service is simply too 
speculative.  It must also be noted that any claimed 
continuity of symptomatology is expressly refuted by an 
October 2001 VA medical history the veteran completed in 
conjunction with surgery for another condition and wherein he 
denied experiencing headaches.  Accordingly, the 
preponderance of the evidence is against the claim.  

Discogenic Disc Disease with Mild Lumbar Spondylosis

At his VA orthopedic examination in May 2002, the veteran 
explained that he injured his low back in Vietnam.  He 
claimed that while using a grenade launcher, he would 
repetitively hit the palm of his right hand against the back 
of the launcher, and that caused his back problems.  Service 
medical records reflect that in July 1969, prior to service 
in Vietnam, the veteran reported that he fell and hurt his 
neck and spine, but there was no reference to complaints vis-
à-vis the lower spine, and the outpatient treatment record in 
that regard actually documented negative clinical findings.  
There are no follow-up complaints or treatments.  The records 
are entirely silent as to complaints, treatment or diagnoses 
relating to disc disease or to any abnormality of the lumbar 
spine.  Separation examination reported a normal spine and 
follow-up National Guard examination, likewise, reported a 
normal spine.  It cannot be said, therefore, that a chronic 
back condition is actually shown during service. 

Again, as with the other claims, there are no relevant 
complaints or findings until many years after the veteran's 
service.  Any claim as to experiencing continuity of 
symptomatology is refuted by an October 2001 VA medical 
history the veteran completed in conjunction with surgery for 
another condition and wherein he denied experiencing any 
joint pain or neck pain and by his statement during the VA 
examination that he began experiencing back pain two years 
earlier (i.e., 2000).   As discussed above, any allegation 
that a back injury occurred during combat service, does not 
relieve the requirement that there be medical evidence of a 
link between the current condition and the alleged injury.  
There is none here.

Under the circumstances, the preponderance of the evidence is 
against the claim. 

Conclusion

The veteran's representative has advanced the claims 
primarily on the basis of the veteran's verbal assertions.  
The representative cites to regulations and other authority 
allowing combat veterans to establish entitlement to service 
connection through lay evidence.  However, while the record 
supports the veteran's service in Vietnam, his DD-214 
reflects an occupational specialty as a cook rather than 
service in an actual combat capacity.  Moreover, while the 
Board has carefully considered the veteran's assertions, it 
accords greater probative weight to documented medical 
evidence.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered as a factor in 
determining a service connection claim). 

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to service connection for a right wrist/hand 
condition is denied. 

Entitlement to service connection for headaches is denied. 

Entitlement to service connection for discogenic disc disease 
with mild lumbar spondylosis is denied. 



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


